Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 1 of 31 PageID #: 1976
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 2 of 31 PageID #: 1977
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 3 of 31 PageID #: 1978
       F.      On August 11, 2017 and March 11, 2019, the Centers for Medicare & Medicaid

Services (CMS) suspended Medicare payments to CPS, pursuant to 42 C.F.R. § 405.3 71 (aX2),

based upon a determination by the United States that credible allegations of fraud existed. The

amount of approved, paid claims held in suspense as of September 30 is $2,196,663.94. This is

the "Suspended Amount."

       G.     This Agreement is neither an admission of liability by CPS or Kroll nor a

concession by the United States or Tennessee that their claims are not well founded.

       H.     Relators claim entitlement to a share of a portion of the proceeds of this Agreement

under 31 U.S.C. § 3730(d) and claim entitlement to a share of a po11ion of the proceeds of this

Agreement for Relators' reasonable expenses, attorneys' fees and costs.

       To avoid the delay, uncertainty, inconvenience, and expense of protracted litigation of the

above claims, and in consideration of the mutual promises and obligations of this Agreement, the

Parties agree and covenant as follows:

                                 TERMS AND CONDITIONS]

       1.     Within ten days of the Effective Date of this Agreement, CPS agrees to pay the

United States a total of $2,946,663.94 (the "CPS Settlement Amount"), using a combination of

the Suspended Amount and an additional cash payment as follows:

              a.      CPS agrees that the United States shall retain the Suspended Amount

                      forevennore. CPS expressly relinquishes any and all rights of any kind that

                      it may have with respect to the Suspended Amount, including, but not

                      limited to: any and all claims or rights to have an overpayment detennined

                      under 42 C.F.R. § 405.372(c), any and all rights to payment of those

                      Suspended Amount funds, and any and all rights to appeal, whether




CPS SETTLEMENT AGREEMENT




    Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 4 of 31 PageID #: 1979
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 5 of 31 PageID #: 1980
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 6 of 31 PageID #: 1981
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 7 of 31 PageID #: 1982
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 8 of 31 PageID #: 1983
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 9 of 31 PageID #: 1984
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 10 of 31 PageID #: 1985
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 11 of 31 PageID #: 1986
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 12 of 31 PageID #: 1987
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 13 of 31 PageID #: 1988
                           THE UNITED STATES OF AMERICA




DATED: 12/18/2020          BY: ______________________________
                               KARA F. SWEET
                               Assistant United States Attorney
                               Middle District of Tennessee


DATED:                     BY: ______________________________
                               LISA M. RE
                               Assistant Inspector General for Legal Affairs
                               Office of Counsel to the Inspector General
                               Office of Inspector General
                               United States Department of Health and Human Services




DATED:                     BY: ______________________________
                               PATRICIA MARSHAL
                               General Counsel to the Inspector General
                               Office of the Inspector General
                               United States Railroad Retirement Board




                                         14
CPS SETTLEMENT AGREEMENT
 Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 14 of 31 PageID #: 1989
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 15 of 31 PageID #: 1990
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 16 of 31 PageID #: 1991
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 17 of 31 PageID #: 1992
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 18 of 31 PageID #: 1993
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 19 of 31 PageID #: 1994
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 20 of 31 PageID #: 1995
                           SUZANNE ALT - RELATOR



 DATED: _ BY:
                                  SUZANNE ALT




 DATED: _ BY:
                                  DON McKENNA, ESQ.
                                  Counsel for Alt



                           MARY BUTNER and DANA BROWN- RELATORS




 DATED:>:\\|nQ|^o BY: AmA
                                  MARY
                                  MARYBl^J-NER


 DATED: BY:
                                  DANA BROWN



 DATED: ^4T^ BY:
                                  W/6ARY BLACKBURN, ES^-~-^
                                   'ounsel for Butner and Brown




                           JENNIFER PRESSOTTO - RELATOR




 DATED: _ BY:
                                  JENNIFER PRESSOTTO



 DATED: ^^^^^^^^^^^^^^^^^ , BY:


                                  JERRY E. MARTIN, ESQ.
                                  Counsel for Pressotto




                                            17
 CPS SETTLEMENT AGREEMENT
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 21 of 31 PageID #: 1996
                       SUZANNE ALT - REI ATOR



DATED:                 BY:
                             SUZANNEALT



DATED:                 BY:
                             DON McKENNA), ESQ.
                             Counsel for Alt



                       MARY BUTNER and dANA BROWN- RE ATORS



DATED:                 BY:
                             MARY BUTNER


DATED: LL
            4EC^I€? BY:
                             DANA BROWN
                                                  )fWl^—^




DATED:                 BY:
                             W. GARY BLACKBURN
                                          BURN, ESQ.
                             Counsel for Butnei} and Brown



                       JENNIFER PRESSOTTO - RELATOR



DATED;                 BY:
                             JENNIFER PRESSlOTTO



DATED:                 BY:
                             JERRY E. MARTF^, ESQ.
                             Counsel for Pressotlto




                                       17
CPS SETTLEME?T AGREEMENT


Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 22 of 31 PageID #: 1997
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 23 of 31 PageID #: 1998
Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 24 of 31 PageID #: 1999
                                     EXHIBIT A


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

__________________________________________
UNITED STATES OF AMERICA ex rel.           )
SUZANNE ALT,                              )
                                          )
            Plaintiff,                    )      Civil Case No.: 3:16-cv-00549
                                          )      JUDGE TRAUGER
v.                                        )      (consolidated)
                                          )
ANESTHESIA SERVICES ASSOCIATES, PLLC, )
                                          )
            Defendant.                    )      Jury Trial
__________________________________________)
UNITED STATES OF AMERICA and THE          )
STATE OF TENNESSEE ex rel. MARY           )
BUTNER, and DANA BROWN,                   )
                                          )
            Plaintiffs,                   )      Civil Case No.: 3:16-cv-00561
                                          )      JUDGE TRAUGER
v.                                        )
                                          )
ANESTHESIA SERVICES ASSOCIATES, PLLC, )
d/b/a COMPREHENSIVE PAIN SPECIALISTS, )
PETER KROLL, STEVEN DICKERSON,            )
RONALD WILLIAMS, REX WILLIAMS,            )
TIMOTHY BEACHAM, LINDSAY BISHOP,          )
GILBERTO CARRERO, DENNIS HARRIS,          )
DONALD JONES, FRANK JORDAN,               )
ANDREW KELLER, JAMES LADSON,              )
BARBARA SCHOOLEY, CHARLES LINDSAY, )
DANIEL MCHUGH, RICHARD MUENCH,            )
TODD PEPPER, ANASTASIA TERESCHUK,         )
DEANNE THREAPLETON, CODY TURNER,          )
J. RANDALL UNDERWOOD, and                 )
KYLE PAYNE,                               )
                                          )
            Defendants.                   )
__________________________________________)

[Captions continued on next page.]




 Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 25 of 31 PageID #: 2000
__________________________________________
UNITED STATES OF AMERICA and the STATE )
OF TENNESSEE ex rel. JENNIFER PRESSOTTO, )
                                          )               Civil Case No.: 3:16-cv-01856
            Plaintiffs,                    )              JUDGE TRAUGER
v.                                        )
                                          )
ANESTHESIA SERVICES ASSOCIATES, PLLC, )
d/b/a COMPREHENSIVE PAIN SPECIALISTS, )
                                          )
            Defendant.                    )
_________________________________________ )
UNITED STATES OF AMERICA and the          )
STATES OF ILLINOIS, INDIANA, IOWA,        )
MICHIGAN, NORTH CAROLINA, TENNESSEE, )
VIRGINIA ex rel. ALLISON CHANCELLOR,      )
                                          )
            Plaintiffs,                   )               Civil Case No.: 3:19-cv-00102
                                          )               JUDGE TRAUGER
v.                                        )
                                          )
ANESTHESIA SERVICES ASSOCIATES, PLLC )
d/b/a COMPREHENSIVE PAIN SPECIALISTS, )
and PHYMED MANAGEMENT LLC d/b/a           )
PHYMED HEALTHCARE GROUP,                  )
                                          )
            Defendants.                   )
__________________________________________)


              JOINT MOTION TO SEVER AND DISMISS ALL CLAIMS
      AGAINST DEFENDANTS ANESTHESIA SERVICES, ASSOCIATES, PLLC
     d/b/a COMPREHENSIVE PAIN SPECIALISTS AND PETER B. KROLL, M.D.
            AND TO DISMISS ALL REMAINING CLAIMS OF RELATORS


       Pursuant to 31 U.S.C. § 3730(b)(1) and Rules 21 and 41 of the Federal Rules of Civil

Procedure, the United States, Tennessee and Relators, together with Defendants Anesthesia Ser-

vices Associates, PLLC d/b/a Comprehensive Pain Specialists (“CPS”) and Peter B. Kroll, M.D.

(“Dr. Kroll”) hereby move as follows:

       1.     For an order severing all claims against CPS and Dr. Kroll;



                                               2

 Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 26 of 31 PageID #: 2001
       2.      Dismissing with prejudice the claims of the United States and Tennessee against

CPS and Dr. Kroll; and

       3.      Dismissing all claims of Relators Suzanne Alt, Mary Butner, Dana Brown, Jennifer

Pressotto and Allison Chancellor in the above-captioned actions against all Defendants, including

the non-intervened claims, with prejudice, to which the United States and Tennessee consent for

the reasons previously stated to the Court.

       The United States has authority to represent that the states of Illinois, Indiana, Iowa, Mich-

igan, North Carolina and Virginia, who have not yet made an intervention decision, consent to the

dismissal of the actions in which they are named without prejudice as to such States.

                                              Respectfully submitted,

For the United States:

                                              MARY JANE STEWART
                                              Acting United States Attorney
                                              Middle District of Tennessee

                                      By:     s/ Kara F. Sweet
                                              Kara F. Sweet
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              110 Ninth Avenue South, Suite A-961
                                              Nashville, TN 37203
                                              (615) 736-5151
                                              kara.sweet@usdoj.gov

For the State of Tennessee:

                                              HERBERT H. SLATERY III
                                              Attorney General & Reporter

                                      By:     s/ Philip H. Bangle
                                              PHILIP H. BANGLE, BPR 031636
                                              Assistant Attorney General
                                              Medicaid Fraud & Integrity Division
                                              Tennessee Attorney General’s Office
                                              P.O. Box 20207

                                                 3

 Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 27 of 31 PageID #: 2002
                                           Nashville, TN 37202
                                           Phone: (615) 741-6421
                                           Email: Philip.Bangle@ag.tn.gov

For Relator Suzanne Alt:

                                  By:      s/ Don McKenna
                                           Don McKenna, Esq.
                                           Randi McCoy, Esq.
                                           Hare, Wynn, Newell & Newton, LLP
                                           2025 Third Avenue, N, Suite 800
                                           Birmingham, AL 35203
                                           Phone: (205) 328-5330
                                           Email: don@hwnn.com
                                           Email: randi@hwnn.com

                                           Irwin B. Venick, Esq.
                                           Dobbins, Venick, Kuhn & Byassee, PLLC
                                           210 25th Avenue, N, Suite 1010
                                           Nashville, TN 37203
                                           Phone: (615) 321-5659
                                           Email: irwinv@dvlawfirm.com


For Relators Mary Butner and Dana Brown:

                                  By:      s/ W. Gary Blackburn
                                           W. Gary Blackburn, Esq.
                                           Bryant B. Kroll, Esq.
                                           The Blackburn Firm, PLLC
                                           213 Fifth Avenue North, Suite 300
                                           Nashville, TN 37219
                                           Phone: (615) 254-7770
                                           Email: gblackburn@wgaryblackburn.com
                                           Email: bkroll@wgaryblackburn.com

                                           Jeffery S. Roberts, Esq.
                                           Jeffery S. Roberts and Associates, PLC
                                           213 Fifth Avenue North, Suite 300
                                           Nashville, TN 37219
                                           Phone: (615) 425-4400
                                           Email: jeff@middletninjury.com

For Relator Jennifer Pressotto:

                                  By:      s/ Jerry E. Martin

                                              4

 Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 28 of 31 PageID #: 2003
                                            Jerry E. Martin, Esq.
                                            Seth Marcus Hyatt, Esq.
                                            Barrett Johnson Martin & Garrison, LLC
                                            Bank of America Plaza
                                            414 Union Street, Suite 900
                                            Nashville, TN 37219
                                            Phone: (615) 244-2202
                                            Email: jmartin@barrettjohnston.com
                                            Email: shyatt@barrettjohnston.com



For Relator Allison Chancellor:

                                      By:   s/ Allison Chancellor
                                            Allison Chancellor
                                            101 E. Main Street, Suite A
                                            Samson, AL 36477
                                            (334) 488-1134


For Defendant Anesthesia Services Associates, PLLC
d/b/a Comprehensive Pain Specialists:

                                      By:   s/ Jennifer L. Weaver
                                            Jennifer L. Weaver, Esq.
                                            Andrew F. Solinger, Esq.
                                            L. Wells Trompeter, Esq.
                                            Waller, Lansden, Dortch & Davis, LLP
                                            Nashville City Center
                                            511 Union Street, Suite 2700
                                            Nashville, TN 37219
                             `              Phone: (615) 244-6380
                                            Email: Jennifer.weaver@wallerlaw.com
                                            Email: Andrew.Solinger@wallerlaw.com
                                            Email: wells.trompeter@wallerlaw.com


For Defendant Peter B. Kroll, M.D.:

                                      By:   s/ Daniel J. Martin
                                            Daniel J. Martin, Esq.
                                            Jones Walker LLP
                                            420 20th Street North, Suite 1100
                                            Birmingham, AL 35203
                                            Phone: (205) 244-5307

                                               5

 Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 29 of 31 PageID #: 2004
                                  Email: danielmartin@joneswalker.com

                                  Avery B. Pardee, Esq.
                                  Michael W. Magner, Esq.
                                  Michael J. O'Brien, Esq.
                                  Jones Walker LLP
                                  201 St. Charles Avenue, 47th Floor
                                  New Orleans, LA 70170-5100
                                  Phone: (504) 582-8000
                                  Email: apardee@joneswalker.com
                                  Email: mmagner@joneswalker.com
                                  Email: mobrien@joneswalker.com

                                  David Louis Raybin, Esq.
                                  Raybin Raybin & Weissman, P.C.
                                  424 Church Street, Suite 2120
                                  Nashville, TN 37219
                                  Phone: (615) 256-6666
                                  Email: draybin@nashvilletnlaw.com




                                     6

Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 30 of 31 PageID #: 2005
                                CERTIFICATE OF SERVICE

       I certify that on July 23, 2021, a true and correct copy of the foregoing was served via the
Court’s CM/ECF system, if registered. A service copy also was served via First Class U.S. Mail,
postage prepaid, and/or via email, if not registered, to the following:

       Don McKenna, Esq.                                Jerry E. Martin, Esq.
       Randi McCoy, Esq.                                Seth Marcus Hyatt, Esq.
       Hare, Wynn, Newell & Newton, LLP                 Barrett Johnson Martin & Garrison, LLC
       2025 Third Avenue, N, Suite 800                  Bank of America Plaza
       Birmingham, AL 35203                             414 Union Street, Suite 900
       don@hwnn.com                                     Nashville, TN 37219
       randi@hwnn.com                                   jmartin@barrettjohnston.com
                                                        shyatt@barrettjohnston.com
       Irwin B. Venick, Esq.                            Counsel for Relator Jennifer Pressotto
       Dobbins, Venick, Kuhn & Byassee, PLLC
       210 25th Avenue, N, Suite 1010                   Allison Nicole Chancellor
       Nashville, TN 37203                              101 E. Main St (Suite A)
       irwinv@dvlawfirm.com                             Samson, AL 36477
       Counsel for Relator Suzanne Alt                  qui_tam_email@protonmail.com
                                                        PRO SE
       W. Gary Blackburn, Esq.
       Bryant B. Kroll, Esq.                            Philip H. Bangle
       The Blackburn Firm, PLLC                         Assistant Attorney General
       213 Fifth Avenue North, Suite 300                Medicaid Fraud & Integrity Division
       Nashville, TN 37219                              Tennessee Attorney General’s Office
       gblackburn@wgaryblackburn.com                    P.O. Box 20207
       bkroll@wgaryblackburn.com                        Nashville, TN 37202
                                                        Philip.Bangle@ag.tn.gov
       Jeffery S. Roberts, Esq.                         Counsel for the State of Tennessee
       Jeffery S. Roberts and Associates, PLC
       213 Fifth Avenue North, Suite 300                Jennifer L. Weaver, Esq.
       Nashville, TN 37219                              Andrew Solinger, Esq.
       jeff@middletninjury.com                          L. Wells Trompeter, Esq.
       Counsel for Relators Mary Butner                 Waller, Lansden, Dortch & Davis, LLP
       and Dana Brown                                   Nashville City Center
                                                        511 Union Street, Suite 2700
       Peter J. Strianse, Esq.                          Nashville, TN 37219
       Tune, Entrekin & White, P.C.                     Jennifer.weaver@wallerlaw.com
       315 Deaderick Street, Suite 1700                 Andrew.Solinger@wallerlaw.com
       Nashville, TN 37238                              wells.trompeter@wallerlaw.com
       pstrianse@tewlawfirm.com                         Counsel for Defendant Anesthesia Services
       Counsel for John Davis                           Associates, PLLC

                                                         s/ Kara F. Sweet
                                                         KARA F. SWEET




 Case 3:16-cv-00549 Document 200 Filed 07/23/21 Page 31 of 31 PageID #: 2006
